MANDATE

THE STATE OF TEXAS

TO THE 216TH JUDICIAL DISTRICT COURT OF KENDALL COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 4, 2015, the cause upon appeal to
revise or reverse your judgment between

Carolyn Jane Babbitt, Appellant

V.

Ronald Hugh Below, Appellee

No. 04-13-00759-CV and Tr. Ct. No. 64

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, we REVERSE the
part of the trial court’s judgment awarding interest and attorney’s fees. We
AFFIRM the remainder of the trial court’s judgment. We REMAND the case
to the trial court for a recalculation of interest consistent with this opinion and
for a new hearing on attorney’s fees. The parties shall be responsible for their
own costs of this appeal.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on April 15, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00759-CV

                                       Carolyn Jane Babbitt

                                                     v.

                                        Ronald Hugh Below

             (NO. 64 IN 216TH JUDICIAL DISTRICT COURT OF KENDALL COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
COPIES                              $4.30   PAID            NONE GIVEN
MOTION FEE                         $10.00   E-PAID          JO CHRIS LOPEZ
REPORTER'S RECORD                 $948.70   PAID            MS. CHRISTINE THARP
CLERK'S RECORD                    $221.00   UNKNOWN         N/A
STATEWIDE EFILING FEE              $20.00   E-PAID          BETH WATKINS
FILING                            $100.00   E-PAID          BETH WATKINS
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          BETH WATKINS
INDIGENT                           $25.00   E-PAID          BETH WATKINS


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this April 15, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853